DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3: “to fixing” should be changed to --to fix--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by KR 100966268, hereafter, ‘268.
Re Clm 1:  ‘268 discloses a handrail comprising: a handrail body (10), wherein at least one end of the handrail body is provided with a fixture block (12), and the fixture block and an end face of the handrail body jointly form a notch (notch created between end face of feature 11 with bent portion 12); and a mounting plate (20), wherein the mounting plate is fixed on a wall (see figs), the mounting plate 
Re Clm 4:  ‘268 discloses wherein a mounting hole (23) is arranged on the mounting plate penetrating through the inner side face and the outer side face, and the mounting hole is used to fixing the mounting plate on the wall through a plurality of bolts (26).
Re Clm 5:  ‘268 discloses wherein the handrail further comprises a decorative cover (30), wherein the decorative cover is arranged on the handrail body and buckled with the mounting plate (via openings 25 on the plate and tabs on cover).
Re Clm 6:  ‘268 discloses wherein a bulge (tab on cover) is arranged on an inner side wall of the decorative cover, a plurality of card slots (25) are arranged at an edge of the mounting plate, the bulge is buckled in a card slot of the plurality of card slots so that the decorative cover is connected with the mounting plate (see figs).
Re Clm 7:  ‘268 discloses wherein the bulge is formed when an outer side wall of the decorative cover is raised towards the inner side wall (see figs 3 and 4); the plurality of card slots are formed when an inner side face of the mounting plate is raised towards the outer side face (at 24, see fig 5).
Re Clm 8:  ‘268 discloses wherein the handrail further comprises the plurality of card slots (see figs 3 and 4), and the plurality of card slots are arranged along the mounting plate with a circumferential interval; there are a plurality of bulges (see figs 3 and 4), and the plurality of bulges are buckled in the plurality of card slots one by one correspondingly (as shown/disclosed).

Re Clm 10:  ‘268 discloses wherein the handrail body comprises two second bending parts (see bends in figs 1 and 2) and a straight rod part (see straight parts in figs 1 and 2), a first end of the two second bending parts are connected to two ends of the straight rod part one by one correspondingly (as shown), the fixture block is arranged at a second end of both the two second bending parts (as shown); there are two mounting plates, and the two mounting plates are connected with the two second bending parts one by one correspondingly (as shown).
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not anticipate all the limitations of dependent claim 2.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes that the closest prior art references, specifically ‘268 as relied upon above, fails to disclose a plurality of fixture blocks arranged on the end face of the body with a circumferential interval, where the notch is formed jointly by two adjacent fixture blocks and the end face of the handrail body.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678